Citation Nr: 0825123	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service 
connection hypertensive heart disease evaluated as 10 percent 
disabling effective prior to October 19, 2005, and 60 percent 
disabling thereafter.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for sleep disturbance due to undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to restoration of a 30 percent disability 
evaluation for service-connected chronic headaches currently 
evaluated as 10 percent disabling effective August 1, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1975 and from December 1990 to May 1991.  Service in 
Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In an unappealed November 2002 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
sleep disturbance due to an undiagnosed illness.  

In an August 2002 rating decision, the RO granted service 
connection for hypertension evaluated as 10 percent disabling 
effective April 30, 1999, and for hypertensive heart disease 
evaluated as 10 percent disabling effective June 1, 2001, the 
date of the initial diagnosis of heart disease documented in 
the record.  The veteran disagreed with the initial 
disability rating for hypertensive heart disease and 
perfected an appeal as to that issue.  In a November 2005 
rating decision, the RO granted an increased disability 
rating for hypertensive heart disease evaluated as 60 percent 
disabling effective October 19, 2005, the date of a VA 
medical examination.

In a December 2003 rating decision, the RO proposed a 
reduction of the disability rating for service-connected 
chronic headaches evaluated as 30 percent disabling to become 
noncompensable based on a July 16, 2003, VA medical 
examination.  In a May 2004 rating decision, the RO reduced 
the disability rating for service-connected chronic headaches 
from 30 percent disabling to noncompensably (0 percent) 
disabling effective August 1, 2004.  The veteran disagreed 
and timely appealed.  In a February 2007 rating decision, the 
RO granted a disability rating for service-connected chronic 
headaches evaluated as 10 percent disabling effective August 
1, 2004, the date the reduction of the initially granted 30 
percent disability rating became effective.

In an August 2005 rating decision, the RO denied the 
veteran's March 2005 claim for service connection for PTSD 
and found no new and material evidence had been submitted to 
reopen a March 2005 claim for entitlement to service 
connection for sleeplessness due to an undiagnosed illness.  
The veteran disagreed and timely appealed.

In June 2008, the veteran and his representative presented 
testimony in support of his claims at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  In June 2001 the veteran's MET was "about 7" and there 
was evidence of "some degree of left atrial and left 
ventricular dilation."

2.  In January 2007, the veteran's MET was "approximately 
5" with evidence of a left ventricular ejection fraction of 
58 percent.

3.  In an unappealed November 2002 decision, the Board denied 
service connection for sleep disturbance due to an 
undiagnosed illness.

4.  Evidence received since the November 2002 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for sleeplessness 
due to an undiagnosed illness.

5.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
diagnosed PTSD condition.

6.  The RO's decision to reduce the veteran's disability 
evaluation for service-connected chronic headaches due to 
undiagnosed illness from 30 to 10 percent, effective August 
1, 2004, was not supported by evidence contained in the 
record at the time of the reduction.


CONCLUSIONS OF LAW

1.  The criteria of a disability rating of 30 percent for 
service-connected hypertensive heart disease for the period 
between June 1, 2001 and October 18, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§  4.100, 4.104 Diagnostic Code 7007 (2007).

2.  The criteria of a disability rating in excess of 60 
percent for service-connected hypertensive heart disease for 
the period after October 19, 2005, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§  4.100, 4.104 Diagnostic Code 7007 (2007).

3.  The November 2002 Board decision denying service 
connection for a sleep disturbance due to an undiagnosed 
illness is final.  38 U.S.C.A. § 7104 (West 2002 and Supp. 
2006); 38 C.F.R. § 20.1100 (2007).

4.  Since the November 2002 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for sleeplessness due to an undiagnosed 
illness is not reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.156 (2007).

5.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. §3.303, 3.304(f) (2007).

6.  The reduction in the disability rating of the veteran's 
service-connected chronic headaches due to undiagnosed 
illness from 30 to 10 percent, effective August 1, 2004, was 
not proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.3, 4.7, 4.21  (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he is entitled to a 60 
percent disability rating for his service-connected 
hypertensive heart disease effective from the initial date of 
his service connection, June 1, 2001.  Second, he contends 
that he is entitled to service connection for sleeplessness 
caused by an undiagnosed illness he contracted during service 
in Southwest Asia during his most recent active duty period 
of December 1990 to May 1991.  Third, he contends he was 
exposed to stressful events during his most recent period of 
active duty when as an ambulance driver and medic, he 
transported and treated wounded and killed soldiers.  These 
stressful events, he argues, have caused him to suffer from 
the effects of PTSD. Finally, he argues that the RO's 
decision to reduce his disability rating for service 
connected chronic headaches from 30 percent to 10 percent was 
not proper, and that the evidence supports his contention 
that he was entitled to a 30 percent disability from the date 
he received the initial disability rating.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1).

As noted in the Introduction, this case includes a claim 
involving whether new and material evidence has been 
submitted sufficient to reopen a claim which has been 
previously denied.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

In this case, VBA provided the veteran with notice dated 
April 2005 regarding the evidence and information that is 
necessary to reopen his claim for service connection for 
sleeplessness due to an undiagnosed illness.  He was informed 
in the letter that his claim was previously denied, that he 
needed to submit evidence that his claimed sleeplessness was 
connected to his active duty service.  The letter also 
informed the veteran of what constituted new and material 
evidence, essentially by restating the language found at 
38 C.F.R. § 3.156.  See the Board's discussion below.  After 
having carefully reviewed the record, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal of whether the veteran 
submitted new and material evidence.  

With regard to it's duty to notify, VBA provided the veteran 
with notice of the information and evidence necessary to 
substantiate his claim for service connection in letters 
dated December 2002 and April 2005 by informing the veteran 
that the evidence must show that he had an injury in military 
service or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease; he had a current physical or 
mental disability shown by medical evidence; and, that there 
is a relationship between his disability and an injury, 
disease, or event in military service.

The veteran was also informed in a letter dated September 
2005 of the information and evidence necessary to 
substantiate his claim for an increased disability rating by 
informing him that he needed to submit evidence that his 
service-connected disabilities had gotten worse.

In addition, VBA notified the veteran in all notice letters 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.   

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, element (1), veteran status, is not in 
dispute, and, as explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to elements (2) and (3).  Moreover, the veteran 
was specifically informed of elements (4) and (5) in a letter 
dated October 2007.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to his increased rating 
claims, under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, a May 2008 letter informed the veteran 
of the specific diagnostic code criteria which applied to his 
case, and informed him how VA determined a disability rating 
and an effective date.  It included notice that VA considers 
evidence regarding how the condition affected his daily life 
and his employment.

In addition, the duty to assist the veteran has also been 
satisfied in this case. 
The veteran's service medical records and pertinent VA 
medical records were obtained, and the veteran received 
numerous VA medical examinations, including examinations to 
support his claims in July 2003, October 2005, October 2006 
and January and February 2007.  

The Board finds that VBA has fulfilled the duty to assist the 
veteran in this case, and specifically finds that the 
obligations under 38 C.F.R. § 3.159(c)(2) and (3) have been 
completed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran and his 
representative presented testimony in support of his claim 
before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to an increased disability rating for service 
connection hypertensive heart disease evaluated as 10 percent 
disabling effective prior to October 19, 2005, and 60 percent 
disabling thereafter.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The veteran's service-connected hypertensive heart disease is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7007 
[Hypertensive heart disease].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7007 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case 
(hypertenstive heart disease).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 7007.

 Specific schedular criteria

Under Diagnostic Code 7007, a 10 percent evaluation is 
warranted for a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent evaluation is warranted for a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram (EKG), 
echocardiogram, or X-ray. Id.  A 60 percent evaluation is 
warranted when there is evidence of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. Id.  Finally, a 100 percent evaluation is warranted 
for chronic congestive heart failure, or; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. Id.



Analysis

The veteran is currently assigned a 60 percent evaluation for 
hypertensive heart disease pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2007).  The issues before the Board are 
first whether the veteran is entitled to a higher disability 
rating than 10 percent disabling from the initial date of 
service connection to the date when a 60 percent disability 
rating was assigned, and then whether the veteran is entitled 
to a disability rating in excess of the currently assigned 60 
percent disability rating.

The record includes a June 2001 VA medical examination report 
in which the examiner found that the veteran had hypertensive 
heart disease.  The June 2001 examiner also noted that the 
veteran's METs score was "around 7," and noted there was 
evidence of "some degree of left atrial and left ventricular 
dilation."  As noted above, the criteria for a disability 
rating of 30 percent include evidence of a workload of 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  In this case, the examiner noted 
there was evidence of "some degree of" dilation of the 
veteran's left atrial and left ventricle found on an 
echocardiogram done at the VA Hospital in Columbia, South 
Carolina.  Thus, the veteran's condition met both elements of 
the 30 percent disability criteria under Diagnostic Code 
7007.  For those reasons, the Board finds that the veteran is 
entitled to a disability rating of 30 percent from the date 
of the initial service connection, June 1, 2001.

The Board notes that the record evidence does not support a 
conclusion that the veteran is entitled to a higher, or 
lower, disability rating than the assigned 30 percent 
disability rating between June 1, 2001, and October 18, 2005.  
The record includes no medical evidence regarding the 
veteran's heart condition, much less any which reports that 
the veteran's hypertensive heart condition was worse, or 
better, during the relevant period.  The Board specifically 
takes note that the June 2001 examiner reported the veteran's 
left ventricular dysfunction showed an ejection fraction of 
59 percent, higher than the 30 to 50 percent used in the 60 
percent disability rating criteria.

The Board further finds that the evidence does not support a 
finding that the veteran is entitled to a disability rating 
higher than the 60 percent disability rating which between 
October 19, 2005, and the present time.  The VA examination 
dated October 19, 2005, establishes the veteran's METs score 
had worsened to about METs of 3 and that he reported 
occasional dizziness.  As indicated above, a 60 percent 
evaluation is warranted when there is evidence of more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A January 2007 VA examination 
reported that the veteran's ejection fraction was 58 percent, 
and his METs were "approximately 5."  Thus, if anything, 
the evidence shows a mild improvement of the veteran's heart 
condition rather than a worsening requiring a higher 
disability rating than the current 60 percent disability 
rating.  

For those reasons, the Board finds that the veteran's claim 
for a higher initial disability rating of 30 percent is 
warranted between June 1, 2001 and October 18, 2005, but that 
a disability rating in excess of 30 percent is not warranted 
at any time during that period.  The Board further finds that 
a disability rating in excess of the currently assigned 60 
percent rating is not warranted for any time during the 
period between October 19, 2005, and the current date.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for sleep disturbance due to undiagnosed illness.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. § 3.317(a)(2). Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2005, the claim will be adjudicated by 
applying the revised section 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the Board has previously denied 
the veteran's claim for entitlement to service connection for 
a sleep disorder due to an undiagnosed illness in a decision 
rendered in November 2002.  The veteran did not appeal that 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7104 (West 
2002 and Supp. 2006); 38 C.F.R. § § 20.1100 (2007).  The 
veteran now seeks to reopen his claim.  

The old evidence

The evidence considered in the Board's 2002 decision included 
an August 1997 VA examination which resulted in a diagnosis 
of sleep disturbance.  An August 1997 VA psychiatric 
examination resulted in no psychiatric diagnosis.  VA 
outpatient records dated February 1997 showed complaints of 
sleeplessness and the veteran stated that he had seen a 
neurologist.  September 1997 records show the veteran 
underwent a sleep study where sleep apnea was ruled out.  A 
September 1999 VA medical examination recorded that the 
veteran had symptoms similar to panic attacks and that he 
reported he had difficulty falling asleep, but there was no 
diagnosis of sleep disturbance.   

In April 2001, the veteran underwent another VA examination 
where he again complained of difficulty falling asleep, that 
he developed palpitations that prevented falling asleep, and 
that it was a daily problem.  The examiner diagnosed the 
veteran with insomnia caused by palpitations and "life 
stressors."  A June 2001 psychiatric examiner diagnosed the 
veteran with anxiety disorder, not otherwise specified, with 
trauma-related symptoms.  The June 2001 examiner found the 
veteran exhibited moderate symptoms associated with an 
anxiety disorder, including a sleep disturbance.

The evidence also included several statements by the veteran 
contending that his sleep disturbance was due to an 
undetermined medical condition, and that his sleep disorder 
began during his active duty service in Southwest Asia.

The November 2002 decision 

The Board found that the medical evidence of record 
demonstrated that the veteran's sleep disturbance was 
attributable to a diagnosed illness: a non-service-connected 
anxiety disorder.  The Board decided that because the sleep 
disturbance was attributable to a diagnosed illness, service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
could not be granted.

Newly submitted evidence

There is no new medical evidence of record pertaining to the 
etiology of the veteran's sleep disturbance.  The veteran's 
contention regarding the cause of his sleep disorder has 
changed since the first claim.  Based on the testimony 
presented at the June 2008 hearing, it appears that the 
veteran is now claiming that his sleep disability is one of 
the symptoms of PTSD.  See hearing transcript at page 13 and 
page 15. 

Discussion 

The Board finds that the evidence added to the record since 
the last final decision is not new and material.  The 
veteran's contentions regarding the etiology of the sleep 
disorder does not satisfy the requirement of new and material 
evidence.  This amounts to a medical opinion, and it is well-
settled that lay statements regarding medical matters such s 
diagnosis are not competent and cannot be considered new and 
material as to the question of the etiology of a sleep 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  The 
veteran's repeated contentions are not new evidence. See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In sum, the Board finds that there is simply no new evidence 
of record pertaining to the veteran's claim for sleeplessness 
due to an undiagnosed illness.  For those reasons, the claim 
will not be reopened.  The benefits sought on appeal remain 
denied.



3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The law and regulations pertaining to service connection - in 
general are stated above and will not be repeated here.

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran contends that he suffers from PTSD as a result of 
his exposure to stressful events in Southwest Asia during his 
second active duty period.

As noted above, in order for a veteran to prevail on an issue 
of service connection for PTSD there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Hickson analysis is 
supplemented by the requirements of 38 C.F.R. § 3.304(f), 
which parallels the three Hickson elements.  

With regard to the first Hickson element, the most recent 
psychiatric examination specifically rules out PTSD and 
instead provides a diagnosis of anxiety disorder not 
otherwise specified "per [the veteran's] self-report, rule 
out malingering."  The Board is cognizant of a November 2004 
VA nurse practitioner's report which provides a diagnosis of 
PTSD.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Further, both the 
Federal Circuit and the Court have specifically rejected the 
"treating physician rule." See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Court instructed that the Board should assess 
the probative value of medical opinion evidence by examining 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri, supra, 
at 470-71.  In analysis of cases involving multiple medical 
opinions, each medical opinion should be examined, analyzed 
and discussed for corroborative value with other evidence of 
record.  See Wray v. Brown, 7 Vet. App. 488, 492-493 (1995).

In this case, the nurse practitioner who provided the 
November 2004 diagnosis made the assessment based solely on 
the veteran's contentions and how those contentions fit 
within a standardized questionnaire designed to assist health 
care providers in determining a diagnosis.  There is nothing 
in the assessment indicating how the nurse practitioner 
determined whether the veteran's symptoms met the criteria of 
DSM-IV.  

On the other hand, the October 2006 examiner, an M.D. and a 
Board certified psychiatrist, described in detail how the 
veteran's symptoms did not meet the criteria for a PTSD 
diagnosis.  The examiner found, for example, that the veteran 
"did not spontaneously endorse sufficient symptoms for a 
diagnosis of [PTSD]."  The examiner also reported how the 
veteran was overstating his symptoms:

He does report some symptoms consistent with [PTSD] 
although he did report things such as insomnia and 
then went on to say that he gets eight hours of 
sleep.  He reported he takes medication for sleep, 
although his only psychotropic medication being 
prescribed is Zoloft, which does not assist his 
(sic) with sleep.  . . .  He did report some 
anxious symptoms, but there appeared to be some 
exaggeration of symptoms in that he described 
himself as on the edge all the time and jumpy even 
"when the toaster pops."  Even individuals who 
have been involved in severe, intense combat are 
not generally startled by things such as toasters 
popping and it tends to be more loud sudden noises.  
He described being on edge all the time, but there 
was no evidence of hypervigilance or 
distractibility observed during the interview.  
There were also conflicting reports of symptoms of 
panic complaints throughout his medical record, 
which leads me to believe that he is likely 
malingering in order to attempt to obtain financial 
gain.  Although he reports being totally isolated, 
he talks about taking walks and visiting friends 
almost every day.

Based on a review of the entire record, the Board finds that 
the evidence supports the findings of the October 2006 
examiner more so than it supports the diagnosis of the 
November 2004 examiner.  The Board further notes that the 
November 2004 examiner's report relies more directly on the 
veracity of the veteran.  The Board agrees with the October 
2006 examiner that the veteran's statements are not credible, 
not only because the symptoms he reports are not supported by 
objective medical evidence, but also because he is making the 
statements in the context of a claim for monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

For those reasons, the Board finds that the veteran's claim 
fails for lack of competent evidence of a medical diagnosis 
of PTSD.


4.  Entitlement to restoration of a 30 percent disability 
evaluation for service-connected chronic headaches currently 
evaluated as 10 percent disabling effective August 1, 2004.

Relevant law and regulations

Propriety of Rating Reduction

A rating reduction must be based upon review of the entire 
history of the veteran's disability. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2007).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1) 
(2007).

Analysis

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a  rating decision.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2007). Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension. However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve. Therefore, reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.

In this case, the evidence shows that the veteran was granted 
service connection for chronic headaches due to undiagnosed 
illness in a September 1997 rating decision and awarded a 30 
percent rating effective from November 2, 1994. Since this 
rating was in effect for five years at the time that the 
reduction took effect in August 1, 2004, the special criteria 
governing ratings in effect for at least five years applies.  
In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings. The 
question that remains is whether the evidence on which the 
reductions were based supported the reductions.

An August 1997 VA examiner reported that the veteran 
complained that he started having headaches in 1991 that were 
located in the "bifrontal area radiating to the occipital 
area" and that they occurred six to seven times per month.  
The headaches reportedly did not wake the veteran from sleep, 
but the veteran said he could not work when he had a headache 
because the pain was too severe.  No nausea was reported, but 
the examiner noted the veteran reported he got "diaphoretic 
and fatigued" during the headaches.  The examiner diagnosed 
the condition as "muscle tension headaches [with] trigger 
points identified during the course of the examination along 
the trapezius."


A September 1999 VA medical examination noted that the 
veteran said he experienced sinus headaches and a second type 
of headache which he experienced two-to-three times per week.  
The headache would go to the top of his head and would 
occasionally make him dizzy.  The denied any auditory or 
visual problems.  The examiner also reported that the veteran 
said he "gets migraine headaches two to three a month, which 
are severe," and require that he lie down in a darkened 
room, and that he gets blurry vision and left eye twitching.  
The examiner's impression was that the veteran "has chronic 
complaints of headaches and sinus difficulties at this 
time."

In a July 2003 VA medical examination, the veteran was 
examined to determine the nature and etiology of "a litany 
of complaints."  The examiner noted that the veteran, "as 
an afterthought, [added] that he did not know whether his 
headaches were related to his sinuses or his high blood 
pressure or both."  The examiner also stated that the 
veteran called his "headaches migraine and describes a 
terrible throbbing pain occurring all of the time."  The 
examiner concluded:

It does not seem that [the veteran] really has 
migraine.  In fact, his headaches were kind of an 
afterthought and interwoven into all of his chronic 
pain complaints.  It is my belief that he fulfills 
the diagnostic criteria more for functional somatic 
syndrome, in which chronic pain is a major 
manifestation, and for which he does not have 
migraine or any other specific neurologic disorder. 

The RO's decision to reduce the veteran's disability rating 
was based on this conclusion.

A February 2007 medical examiner interviewed the veteran who 
described the pain he experienced during a headache, and 
examined the veteran determining that there were no 
neurological abnormalities.  The examiner noted that the 
veteran characterized that the pain "begins on top of the 
eyes and it migrates to the occiput
. . . there is no aura but, during the headache, the 
[veteran] is nauseous most of the time and taking medicine 
does not help because [of the nausea]."  The veteran 
described how with medication, the pain subsides for about 
three to four hours, but does not go completely away.  The 
examiner concluded that the veteran experienced "migraine 
headaches recurring the rate of two to three per week."  
Based on this examination report, the RO determined that the 
veteran's disability rating was a 10 percent disability 
rating.

The veteran testified at the June 2008 hearing that when 
headache "attacks" come, his vision becomes blurry and he 
can not tolerate light.  He further testified that he is "in 
constant pain, but about three or four times a week, the 
headaches are more severe than average.  See hearing 
transcript at page 7.  The veteran stated that he would not 
be able to maintain employment with his headaches because he 
would never know when he was going to have headaches.  See 
hearing transcript at page 8. 

The veteran is rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 [Migraine] (2007).  Diagnostic Code 8100 provides 
for a 10 percent disability rating when the evidence shows 
migraine with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A 30 percent 
disability rating is warranted with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent disability rating is 
warranted with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The Board notes that the veteran is rated by analogy to 
Diagnostic Code 8100 Migraine headaches; indeed, he was 
granted service connection for chronic headaches caused by an 
undiagnosed illness.  Thus, because the July 2003 examiner 
found that there was no medical evidence of migraine 
headaches is of little import.  The fact remains that the 
evidence of record demonstrates that the veteran has 
consistently described the nature and symptoms of his 
headache condition: they occur on a two-to-three times per 
week basis; he has more severe headaches on a less frequent 
basis; and he often feels nauseous when he has the worst 
headaches and he occasionally has to lie down out of the 
light until the pain passes, and medication only dulls the 
pain.

After a review of the entire record, the Board finds that the 
reduction from 30 percent disabling to 10 percent disabling 
is not supported by the evidence.  The Board notes that the 
criteria for a 30 percent disability is warranted with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  While there is little 
evidence that the veteran experiences "characteristic 
prostrating attacks," when the Board considers the 
application of and interplay between the following regulatory 
provisions: 38 C.F.R. § 4.3 (2007) (reasonable doubt resolved 
in favor of claimant), § 4.7 (higher possible evaluation 
applies "if disability picture more nearly approximates the 
criteria for that rating[; o]therwise, the lower rating will 
be assigned"), and 38 C.F.R. § 4.21 (2007) (all the elements 
specified in a disability grade need not necessarily be found 
although "coordination of rating with impairment of function 
will, however, be expected in all instances"), the Board 
finds that the reduction is also not supported by application 
of VA regulations.

The Board finds that the reduction of the veteran's headache 
disability rating from 30 percent to 10 percent was not 
proper, and further finds that the veteran's disability 
rating for service-connected chronic headaches due to 
undiagnosed illness should be restored to a 30 percent 
disability rating effective August 1, 2004.


ORDER

Entitlement to an increased disability rating for service-
connected hypertensive heart disease of 30 percent disabling 
effective prior to October 19, 2005, is granted subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an increased disability rating for service-
connected hypertensive heart disease of in excess of 60 
percent disabling effective after October 19, 2005, is 
denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
sleep disturbance due to undiagnosed illness is 


not reopened.  The benefit sought on appeal remains denied.

Entitlement to service connection for PTSD is denied.

Entitlement to restoration of a 30 percent disability 
evaluation for service-connected chronic headaches effective 
August 1, 2004, to the present is granted subject to 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
MILO A. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


